Citation Nr: 1205372	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-22 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for colorectal cancer, to include as due to exposure to herbicides and chemicals.

5.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides and chemicals.

6.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), found that where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  As such, the Board has recharacterized the claim of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as indicated above.

The issues of entitlement to service connection for right ear hearing loss; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for peripheral neuropathy of the upper extremities; and entitlement to an initial compensable evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1972 to March 1973 and is, therefore, presumed to have been exposed to herbicides.

2.  The competent medical evidence reveals that the Veteran's colorectal cancer is related to his in-service herbicide exposure. 

3.  The competent medical evidence reveals that the Veteran's hypothyroidism is related to his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Colorectal cancer has been associated with the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Hypothyroidism has been associated with the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Colorectal Cancer

The Veteran seeks entitlement to service connection for colorectal cancer, to include as due to exposure to herbicides and chemicals.  The Veteran contends that his exposure to herbicides and/or methylene chloride in service contributed to his development of colorectal cancer.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any colon condition.  Service personnel records reveal that the Veteran served in the Republic of Vietnam from May 1972 to March 1973.

Post service treatment notes reveal that the Veteran was diagnosed with colorectal cancer in July 2009.  Subsequently, the Veteran underwent surgical resection, chemotherapy, and radiation therapy to treat the cancer.

The Veteran has submitted numerous articles regarding associations between dioxin exposure and the development of colorectal cancer. 

In a statement dated in April 2010, Dr. K.C., a board certified radiation oncologist, reported that the Veteran had been diagnosed with rectal cancer.  The physician stated that he had reviewed the information that the Veteran had proved regarding his medical history and pervious military service, and that he had conducted independent research regarding the Veteran's case.  The physician stated that based on his review of the current medical and epidemiological literature, and his knowledge and expertise, it was his determination that the Veteran's exposure to Agent Orange while in Vietnam was a significant etiological factor in his development of cancer.  The physician further reported that the fact that the Veteran had developed two distinct medical conditions that have been associated with Agent Orange exposure led him to conclude that these conditions were more likely than not to have been caused by exposure to Agent Orange during his time in Vietnam.

In a statement dated in July 2010, Dr. S.J., a surgeon, reported that he had been treating the Veteran for rectal cancer.  Dr. S.J. reported that the Veteran had a history of exposure to Agent Orange while stationed in Vietnam.  The surgeon stated that after review of the current literature regarding Agent Orange and its side effects he concluded that his rectal cancer is likely related to his exposure.  He further concluded that it is more likely than not that the Veteran's condition was significantly influenced by his Agent Orange exposure.  

In March 2011 the Veteran was afforded a VA Compensation and Pension (C&P) digestive conditions examination.  The Veteran reported that he had done research that reveals documentation that dioxin preferentially effects the colon.  After examination the Veteran was diagnosed with adenocarcinoma of the rectosigmoid junction postoperative resection status post chemotherapy and radiation therapy with the cancer felt to be in remission.  The examiner stated that no documentation of credible evidence consistent with colorectal cancer as a result of herbicide exposure during service in Vietnam could be located and, therefore, the opinion was rendered that it was less likely as not that the Veteran's colorectal cancer was related to the Veteran's exposure to herbicides in service in Vietnam.

The Board finds that entitlement to service connection for colorectal cancer is warranted.  Service personnel records reveal that the Veteran served in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Post service treatment records reveal that the Veteran was diagnosed and treated for colorectal cancer.  In statements submitted by Drs. K.C. and S.J., the opinion was rendered that it was at least as likely as not that the Veteran's cancer was related to the Veterans exposure to herbicides in service.  Although a VA examiner rendered the opinion that the condition was less likely as not related to exposure to herbicides in service, the Board notes that the opinion was rendered by a physician's assistant while the opinions of Drs. K.C. and S.J. were rendered by an oncologist and surgeon, respectively.  As such, the Board affords more probative weight to the opinions of Drs. K.C. and S.J.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  As the Veteran has been diagnosed with and treated for colorectal cancer and as this condition has been associated with the Veteran's presumed exposure to herbicides in service, service connection for colorectal cancer is granted.

B.  Hypothyroidism

The Veteran seeks entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides and chemicals.  The Veteran contends that his exposure to herbicides and/or methylene chloride in service contributed to his development of hypothyroidism.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any thyroid condition.  As noted above, the service personnel records reveal that the Veteran served in the Republic of Vietnam from May 1972 to March 1973.

Post service treatment records reveal that the Veteran was diagnosed with hypothyroidism in 2007.

In a statement dated in April 2010, Dr. K.C., a board certified radiation oncologist, reported that the Veteran had ongoing problems with hypothyroidism.  The physician stated that he had reviewed the information that the Veteran had proved regarding his medical history and pervious military service, and that he had conducted independent research regarding the Veteran's case.  The physician stated that based on his review of the current medical and epidemiological literature, and his knowledge and expertise, it was his determination that the Veteran's exposure to Agent Orange while in Vietnam was a significant etiological factor in his development of a thyroid condition.  The physician further reported that the fact that the Veteran had developed two distinct medical conditions that have been associated with Agent Orange exposure led him to conclude that his conditions were more likely than not to have been caused by exposure to Agent Orange during his time in Vietnam.

In a statement dated in July 2010, Dr. S.J., a surgeon, reported that he had been treating the Veteran for rectal cancer.  He stated that the Veteran also had hypothyroidism.  Dr. S.J. reported that the Veteran had a history of exposure to Agent Orange while stationed in Vietnam.  The surgeon stated that after review of the current literature regarding Agent Orange and its side effects he concluded that his hypothyroidism is likely related to his exposure.  He further concluded that it is more likely than not that the Veteran's condition was significantly influenced by his Agent Orange exposure.  

As noted above, the Veteran was afforded a VA C&P digestive conditions examination in March 2011.  The Veteran reported that he had done research that reveals documentation that dioxin preferentially effects the thyroid.  After examination the Veteran was diagnosed with stable hypothyroidism on thyroid replacement therapy.  The examiner stated that no documentation of credible evidence consistent with hypothyroidism as a result of herbicide exposure during service in Vietnam could be located and, therefore, the opinion was rendered that it was less likely as not that the Veteran's hypothyroidism was related to the Veteran's exposure to herbicides in service in Vietnam.

The Board finds that entitlement to service connection for hypothyroidism is warranted.  Service personnel records reveal that the Veteran served in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Post service treatment records reveal that the Veteran was diagnosed and treated for hypothyroidism.  In statements submitted by Drs. K.C. and S.J., the opinion was rendered that it was at least as likely as not that the Veteran's hypothyroidism was related to the Veterans exposure to herbicides in service.  Although a VA examiner rendered the opinion that the condition was less likely as not related to exposure to herbicides in service, the Board notes that the opinion was rendered by a physician's assistant while the opinions of Drs. K.C. and S.J. were rendered by an oncologist and surgeon, respectively.  As such, the Board affords more probative weight to the opinions of Drs. K.C. and S.J.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  As the Veteran has been diagnosed with and treated for hypothyroidism and as this condition has been associated with the Veteran's presumed exposure to herbicides in service, service connection for hypothyroidism is granted.


ORDER

Service connection for colorectal cancer is granted.

Service connection for hypothyroidism is granted.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for peripheral neuropathy of the upper extremities; and entitlement to an initial compensable evaluation for left ear hearing loss.

The Board notes that the Veteran has reported that he has been treated at the Fargo, North Dakota Vet Center.  Review of the claims file does not reveal that any treatment records from any Vet Center have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA treatment records regarding the Veteran.

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has asserted that he suffers from PTSD as a result of his military service in the Republic of Vietnam.  The Veteran has reported that he observed the machine gunning of a cemetery from a helicopter, that he experienced rocket attacks, and felt in fear of his life due to enemy action.  

The record demonstrates that the Veteran has been diagnosed with PTSD.  As noted above, the Court has held that even if a Veteran's claim is limited to PTSD, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Veteran should be scheduled for a VA examination in which an etiological opinion is provided for all disabilities reasonably encompassed by the Veteran's claim. 

The regulation that pertains to service connection for PTSD was changed during the course of the Veteran's appeal.  Specifically, 38 C.F.R. § 3.304(f) now states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011). 

In this case, the Veteran has not been afforded a VA PTSD examination that addresses the current criteria for service connection.  The Board finds that an examination is necessary in order to address the criteria.

The Board notes that the Veteran was afforded a VA C&P examination regarding peripheral neuropathy in October 2008.  After examination the examiner rendered the opinion that peripheral neuropathy due to Agent Orange exposure was not demonstrated on examination.  However, in a private treatment note, dated in March 2008, the physician noted that a nerve conduction study dated in January 2008 revealed mild upper extremity neuropathy.  The physician stated that he was uncertain how this would be related to Agent Orange exposure.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as the evidence is unclear whether the Veteran currently has peripheral neuropathy associated with herbicide exposure, the Board finds it necessary to afford the Veteran a VA medical examination.

The most recent VA examination evaluating the Veteran's hearing loss was performed in November 2009.  Since that time, at a hearing before the undersigned Veterans Law Judge in June 2011, the Veteran reported that his hearing loss had become more severe.  In addition, the Veteran has submitted additional evidence from Sound Advice Hearing Centers dated in March 2011 regarding his hearing loss.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran seeks service connection for right ear hearing loss.  The Veteran has been denied entitlement to service connection for right ear hearing loss based upon a lack of a showing of a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  As the Board is remanding the Veteran's claim of entitlement to an initial compensable evaluation for left ear hearing loss for the Veteran to be afforded an examination, and as the results of the examination may reveal a right ear hearing loss pursuant to 38 C.F.R. § 3.385, the Board finds the Veteran's claim of entitlement to service connection for right ear hearing loss to be inextricably intertwined with the Veteran's claim of entitlement to an initial compensable evaluation for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of service connection for right ear hearing loss until the issue of entitlement to an initial compensable evaluation for left ear loss, including its development, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain VA medical records pertaining to the Veteran, including those from the Fargo, North Dakota Vet Center.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Thereafter, the Veteran should be scheduled for a VA examination before a VA psychiatrist or psychologist to determine whether he suffers from a psychiatric disorder that manifested as a result of his military service. The claims file and a copy of this remand must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner should address the following:

(a) What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology? 

(b) If PTSD is diagnosed, can the Veteran's PTSD be related to his reported in-service stressors, to include a stressor related to fear of hostile military or terrorist activity?  Specifically, the examiner should opine as to

(i) whether this stressor is adequate to support a diagnosis of PTSD, and (ii) whether the Veteran's symptomatology is related to this claimed stressor. 

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD the examiner should opine as to whether it is at least as likely as not that this disorder(s) is related to the Veteran's military service. 

A complete rationale for all opinions expressed must be provided. If the examiner determines that they are unable to provide the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any missing evidence necessary to provide the requested opinion should be identified. 

3.  Thereafter, the Veteran should be scheduled for a VA audiometric examination to determine the current severity of his service-connected hearing loss disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner at the time of examination.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination. 

In addition to reporting the objective test results obtained upon examination, the examiner must describe in detail the functional effects of the Veteran's hearing loss disability on his occupation and/or daily life.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any peripheral neuropathy found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy found to be present is related to or had its onset during service, and particularly, to the Veteran's presumed exposure to herbicides.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  This must include consideration of the Veteran's claim for service connection for PTSD under the current version of 38 C.F.R. § 3.304(f)(3).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


